TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00352-CR
                                      NO. 03-13-00353-CR



                              Trevarrus Cortez Graves, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
       NOS. 68539 & 70232, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Trevarrus Cortez Graves seeks to appeal from judgments of conviction

for aggravated assault against a security officer and aggravated robbery. See Tex Penal Code

§§ 22.02(a)(2), 22.02(b)(2)(D), 29.03. In each case, the trial court has certified that this is a

plea-bargain case and Graves has no right of appeal. Accordingly, the appeals are dismissed for

want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: June 7, 2013

Do Not Publish